DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The Examiner is making an amendment to claims 17-20, to remove potential antecedent basis and claim dependency issues, to place the case in condition for allowance. 

1 (Previously Presented). A non-transitory computer readable medium storing instruction thereon that, when executed by at least one processor, cause a computing device to: render, utilizing a first set of view-specific-filter parameters, a filtered version of a first field of view of a 360-degree video; detect a second field of view of the 360-degree video illuminated by a light source corresponding to a key-spatial-temporal location; interpolate a set of filter parameters for the key-spatial-temporal location and one or more filter parameters used for the first set of view-specific-filter parameters to generate a second set of view-specific-filter parameters; and render, utilizing the second set of view-specific-filter parameters, a filtered version of the second field of view of the 360-degree video illuminated by the light source.

2 (Previously Presented). The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: render the filtered version of the first field of view of the 360-degree video comprising an object illuminated by an initial light source; and render the filtered version of the second field of view of the 360-degree video comprising the object illuminated by both the initial light source and the light source corresponding to the key-spatial-temporal location.

3 (Previously Presented). The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: detect a spatial keyframe corresponding to the second field of view of the 360-degree video; and identify the key-spatial-temporal location within the spatial keyframe and the set of filter parameters for the key-spatial-temporal location.

4 (Previously Presented). The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to identify the set of filter parameters for the key-spatial-temporal location reflecting lighter or darker lighting conditions than a different key-spatial-temporal location corresponding to the first set of view-specific-filter parameters.

5 (Previously Presented). The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to interpolate the set of filter parameters for the key-spatial-temporal location and the one or more filter parameters used for the first set of view-specific-filter parameters by interpolating one or more color-grading parameters, blur-filter parameters, film-grain-filter parameters, vignette- filter parameters, or watercolor-filter parameters.

6 (Previously Presented). The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to detect the second field of view of the 360-degree video based on a spatial-temporal-viewing location within a frame of the 360-degree video indicated by an orientation of a display device.

7 (Previously Presented). The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: detect the second field of view of the 360-degree video based on a spatial-temporal- viewing location within the 360-degree video indicated by an orientation of a display device; and identify the key-spatial-temporal location within the 360-degree video based on a proximity in direction and time to the spatial-temporal-viewing location.

8 (Previously Presented). A system comprising: at least one processor; and at least one non-transitory computer readable medium comprising a 360-degree video, filter parameters corresponding to key-spatial-temporal locations, and instructions that, when executed by the at least one processor, cause the system to: render, utilizing a first set of view-specific-filter parameters, a filtered version of a first field of view of a 360-degree video comprising an object illuminated by a light source; detect a second field of view of the 360-degree video comprising the object illuminated by an additional light source corresponding to a key-spatial-temporal location; interpolate a set of filter parameters for the key-spatial-temporal location and one or more filter parameters used for the first set of view-specific-filter parameters to generate a second set of view-specific-filter parameters; and render, utilizing the second set of view-specific-filter parameters, a filtered version of the second field of view of the 360-degree video.

9 (Previously Presented). The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to detect the second field of view of the 360-degree video comprising the object illuminated by both the light source and the additional light source.

10 (Previously Presented). The system of claim 8, wherein the light source comprises an indoor light source and the additional light source comprises an outdoor light source.

11 (Previously Presented). The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to: detect a spatial keyframe corresponding to the second field of view of the 360-degree video; identify the key-spatial-temporal location within the spatial keyframe; and identify the set of filter parameters for the key-spatial-temporal location reflecting lighter or darker lighting conditions than a different key-spatial-temporal location corresponding to the first set of view-specific-filter parameters.

12 (Previously Presented). The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to: detect the second field of view of the 360-degree video based on a spatial-temporal- viewing location within the 360-degree video indicated by an orientation of a display device; and identify the key-spatial-temporal location comprising one or more spatial coordinates and one or more time coordinates within the 360-degree video that are proximate in direction and time to spatial coordinates and a time coordinate of the spatial-temporal-viewing location.

13 (Previously Presented). The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to: determine the object moves locations between the first field of view and the second field of view of the 360-degree video; and select specific filter parameter from the set of filter parameters for the key-spatial- temporal location based on the object moving between the first field of view and the second field of view.

14 (Previously Presented). The system of claim 8, wherein the key-spatial-temporal location comprises a spatial coordinate along a first axis, a spatial coordinate along a second axis, a spatial coordinate along a third axis, and a particular time coordinate corresponding to a spatial keyframe of the 360-degree video.

15 (Previously Presented). The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to: render the filtered version of the first field of view by rendering the object illuminated by an outdoor light source utilizing a first set of color-grading parameters as the first set of view-specific-filter parameters; and render the filtered version of the second field of view by rendering the object illuminated by an indoor light source utilizing a second set of color-grading parameters as the second set of view-specific-filter parameters.

16 (Previously Presented). In a digital medium environment for rendering 360-degree videos, a computer- implemented method of dynamically filtering views of 360-degree videos comprising: rendering, utilizing a first set of view-specific-filter parameters, a filtered version of a first field of view on a display device of a 360-degree video; detecting a second field of view on a display device of the 360-degree video comprising an object illuminated by a light source corresponding to a spatial keyframe; identifying, based on the spatial keyframe, a set of filter parameters for a key-spatial- temporal location reflecting lighter or darker lighting conditions than a different key-spatial- temporal location corresponding to the first set of view-specific-filter parameters; interpolating the set of filter parameters and one or more filter parameters used for the first set of view-specific-filter parameters to generate a second set of view-specific-filter parameters; and rendering, utilizing the second set of view-specific-filter parameters, a filtered version of the second field of view of the 360-degree video comprising the object illuminated by the light source.

17 (Currently Amended). The computer-implemented method of claim 16, wherein rendering the filtered version of the second field of view comprises modifying filter parameters for pixels of a frame of the 360-degree video to become the second set of view-specific-filter parameters to pixels.

18 (Currently Amended). The computer-implemented method of claim 16, further comprising: rendering the filtered version of the first field of view of the 360-degree video comprising the object illuminated by an initial light source; and rendering the filtered version of the second field of view of the 360-degree video comprising the object illuminated by both the initial light source and the light source corresponding to corresponding to the spatial keyframe.

19 (Currently Amended). The computer-implemented method of claim 16, further comprising: identifying the set of filter parameters for the key-spatial-temporal location from a database within a video file; and identifying frames of the 360-degree video for the second field of view from a storage for frames separate from the database within the video file.

20 (Currently Amended). The computer-implemented method of claim 16, wherein: rendering the filtered version of the first field of view comprises rendering the object illuminated by an indoor light source utilizing a first set of color-grading parameters as the first set of view-specific-filter parameters; and rendering the filtered version of the second field of view comprises rendering the object illuminated by an outdoor light source utilizing a second set of color-grading parameters as the second set of view-specific-filter parameters.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to the telephone interview with Christopher Funk on August 30, 2022.



Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “interpolate a set of filter parameters for the key-spatial-temporal location and one or more filter parameters used for the first set of view-specific-filter parameters to generate a second set of view-specific-filter parameters; and render, utilizing the second set of view-specific-filter parameters, a filtered version of the second field of view of the 360-degree video illuminated by the light source” as the references teach use of key views and the performing of color grading and projecting of those views view spherical coordinates, however the references fail to disclose determining the location in different fields of view with respect to coordinates that contain both spatial and time parameters for the purpose of generating parameters to create filtered effects within a 360 video environment under a given illumination condition, in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 8 and 16, these claims recite limitations similar in scope to claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-7, 9-15, and 17-20, these claims depend from allowed base claims 1, 8, and 16, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0052859 A1– Reference is of particular relevance to the application as it describes a video processing unit and method for region adaptive smoothing.
US 2016/0006933 A1– Reference is of particular relevance to the application as it describes A system and method for capturing and presenting immersive video presentations which can be enhanced via various filtering techniques.
US 2004/0066449 A1– Reference is of particular relevance to the application as it describes a novel imaging system for obtaining full stereoscopic spherical images of the visual environment surrounding a viewer, 360 degrees both horizontally and vertically, and displaying the images obtained by the present system by means suitable for stereoscopic displaying.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619